Citation Nr: 1332622	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-14 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for gastroesophageal reflux disease (GERD). 

2. Entitlement to service connection for GERD. 

3. Entitlement to service connection for radiculopathy, bilateral upper extremities, to include as secondary to service-connected bilateral shoulder disabilities. 

4. Entitlement to a rating in excess of 20 percent for lumbar strain with mechanical low back pain. 

5. Entitlement to a rating in excess of 20 percent for residuals of a cervical spine injury with traumatic arthritis. 

6. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to June 1997. 

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In May 2011, the RO decreased the disability evaluations for the Veteran's service-connected left shoulder dislocation and right shoulder degenerative changes, respectively from 20 to 10 percent evaluations. The Veteran disagreed with the rating decisions. In December 2011 rating decision, the RO determined that the prior rating reductions were clear and unmistakable error, and the prior ratings were restored, and as a result, those issues are not before the Board. 

In February, May, and August 2013, the Veteran's accredited representative submitted additional pertinent evidence specifically in support of the Veteran's claims for service connection for radiculopathy, bilateral upper extremities, and increased ratings for cervical and lumbar spine disabilities. This evidence does not pertain to the issue of service connection for GERD. The Veteran did not waive his right to have the RO initially consider this additional evidence which will be addressed in the remand that follows. See 38 C.F.R. § 20.1304 (2012). 

The issues of service connection for radiculopathy, bilateral upper extremities, to include as secondary to service-connected bilateral shoulder disabilities; service connection for GERD; increased ratings for lumbar and cervical strain; and TDIU; are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

In an August 2013 statement, the Veteran's accredited representative raised the issue of entitlement to a temporary total disability rating based upon the need for convalescence due to cervical spine surgery, under the provisions of 38 C.F.R. § 4.30. That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to. 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012). 


FINDINGS OF FACT

1. In a June 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a stomach condition with weight loss (now similarly claimed as GERD); he was notified of that decision in June 1998 of his procedural and appellate rights; and he did not appeal the rating denial. 

2. Evidence submitted since the June 1998 rating decision, is not duplicative or cumulative of evidence considered in that decision and raises a reasonable possibility of substantiating this claim. 


CONCLUSIONS OF LAW

1. The June 1998 rating decision denying the Veteran's claim of entitlement to service connection for a stomach condition with weight loss (now similarly claimed as GERD), is final and binding based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160 (2013); 38 C.F.R. §§ 20.200, 20.1103 (2012). 

2. Since the prior rating denial, new and material evidence has been received since that decision to reopen the claim of service connection for GERD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) clarified and enhanced VA duties to notify and assist a Veteran in substantiating a claim for VA benefits. The VCAA is codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In this decision the Board is reopening the claim for service connection for GERD on the basis of new and material evidence and then remanding that claim to the RO via the AMC for further evidentiary development. Accordingly, there is no need to discuss whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising the Veteran of the specific reasons this claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies. See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial). This claim is being reopened. So even were the Board to assume for the sake of argument that he did not receive the type of notice contemplated by Kent, this failure still ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error. 38 C.F.R. § 20.1102. See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of establishing there is a VCAA notice or assistance error and, moreover, explaining how this VCAA notice or assistance error is unduly prejudicial, meaning outcome determinative of the claim).

The Board is temporarily deferring consideration of whether there has been compliance with the other notice and duty to assist provisions of the VCAA pending completion of the additional development of the claim on remand.

II. Whether there is New and Material Evidence to Reopen the Claim

In the May 2012 statement of the case (SOC), the RO determined that there was new and material evidence to reopen the claim of service connection for GERD. So, too, must the Board make this threshold preliminary determination, however, before proceeding further, because it affects the Board's jurisdiction to adjudicate the claim on its underlying merits. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103. If however new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and the former disposition reviewed. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

In a June 1998 rating decision, the RO denied the Veteran's claim for service connection for a stomach disorder with weight loss. At the time, it was determined that the claim was not well-grounded in that there was no evidence of current disability. At a post-service VA medical examination, the Veteran's stomach complaints were attributed to marital problems, and laboratory testing was normal. 

The Board acknowledges that the enactment of the VCAA eliminated the "well-grounded" requirement for claims before VA. This is not one of the classes of cases that required readjudication since it was denied in June 1998, prior to the time frame allowed for readjudication under the VCAA for "not well-grounded" claims, that is during the period from July 14, 1999, to November 9, 2000.

The RO notified the Veteran that his service connection claim for a stomach disorder was denied, as indicated in a letter sent to him in June 1998 that does not specifically mention his stomach claim but references as an enclosure, VA Form 4107, which identifies the claims at issue and explains the Veteran's procedural and appellate rights. The United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity which holds that Governmental officials are presumed to have properly discharged their official duties. Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)). Clear evidence to the contrary is required to rebut the presumption of regularity. Id. While the Ashley case dealt with regularity procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.

While a copy of the VA Form 4107 issued to the Veteran was not associated with the record in June 1998, based on the presumption of regularity, it is assumed that the notice and appellate rights were issued regarding the denial of service connection for a stomach disorder by the RO. The Veteran did not file a notice of disagreement or timely appeal the June 1998 rating denial of service connection for a stomach disorder with weight loss. Thus, the June 1998 rating decision denying the claim is final and binding, requiring new and material evidence to reopen the claim. 

"New" evidence means evidence not previously submitted to agency decisionmakers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened and VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim. See Shade, 24 Vet. App. at 120; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In a July 2009 statement, the Veteran requested that his GERD claim be reopened. In August 2009 and June 2010, the RO denied the Veteran's claim, and he disagreed with the June 2010 rating decision in July 2010, that is prior to the one year period for filing a notice of disagreement for both denials so those claims are not final. 38 C.F.R. § 20.302. 

Among the evidence received has been VA and private medical records dating from early 2002 that show the Veteran received treatment for GERD. In Boggs v. Peake, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a claim based on a diagnosis different from that considered in prior decisions is a new claim. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). The Federal Circuit had previously held that a claim based on a diagnosis of PTSD not considered in a prior decision, was a new claim; even though the previous decision had denied entitlement to service connection for a psychiatric disability. Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

So here, this evidence of a gastrointestinal disability that was not previously considered is new and material evidence to reopen this claim. This additional evidence was not considered in the Board's June 1998 decision, is not cumulative or redundant of the evidence that was considered in that decision, and therefore is new. This evidence also is material since it helps to validate unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. See Shade, 24 Vet. App. at 117-121. 

Thus, this claim of entitlement to service connection for GERD is reopened, albeit subject to the further needed development of this claim on remand. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

New and material evidence having been received, the claim for service connection for GERD is reopened subject to the further development of this claim on remand; the appeal is granted to this extent only.


REMAND

The Veteran's claim for service connection for GERD has been reopened. His assertions include that he has a long history of NSAID use to treat his service connected disabilities which have caused GERD. The RO arranged for a VA medical examination for a medical nexus opinion. At the May 2010 VA medical examination it is noted that the Veteran reported symptoms of indigestion and burning in his throat at discharge from service. The examiner opined that the Veteran's current GERD was not caused by or a result of medication for his service-connected neck and shoulder conditions. 

The May 2010 VA medical nexus opinion addressed service connection on a secondary basis for GERD. See 38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (permitting service connection on this alternatively alleged secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition). 

However, that May 2010 examination report did not address aggravation of a nonservice-connected disability by a service-connected disorder. See 38 C.F.R. § 3.310 (b); and Allen. In addition, service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). The Board must address all issues raised by the record, and the underlying theory of service connection for GERD on a direct basis has not been adequately addressed, nor has there been a medical nexus opinion addressing direct incurrence. The Board notes that an examiner must consider lay statements regarding in-service occurrence of an injury. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion). Also, VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). So this must be remedied on remand. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4). 

As mentioned in the Introduction, in February, May, and August 2013, additional pertinent evidence was submitted concerning the claims for service connection for radiculopathy, bilateral upper extremities, to include as secondary to service-connected bilateral shoulder disabilities, along with increased ratings for cervical and lumbar spine disabilities. This evidence was submitted since SSOC's on the matters issued in May 2012. In the absence of a waiver of initial review by the RO this evidence a remand is necessary to address this evidence. See 38 C.F.R. § 20.1304. Absent this waiver, it would be potentially prejudicial to him for the Board to consider this additional evidence in the first instance. See Bernard v. Brown, 4 Vet. App. 384 1993. 

In conjunction with the claim for service connection for radiculopathy, bilateral upper extremities, the additional evidence includes a May 2013 VA form for authorized absence signed by a physician stating that the Veteran's left upper extremity numbness and weakness may be explained by early myelopathy from his cervical spine. It is noted that in July 2011 in a VA medical examination of the peripheral nerves, the examiner opined that radiculopathy symptoms were not due to his service-connected right shoulder disorder. In light of this additional finding, it is apparent that additional medical information is required to address secondary service connection possibly due to the Veteran's service-connected cervical spine disorder. Colvin, and McLendon, supra. 

Regarding the claims for increased ratings for the service-connected cervical and lumbar spine disorders, additional evidence received in February and May 2013 consists of MRI studies dated in February and April 2013. In an August 2013 claim for a rating based on convalescence, the representative reported that the Veteran had had cervical spine surgery in August 2013. It is suggestive that there has been some increase in disability related to the Veteran's cervical and possibly his lumbar spine since his last compensation examination of the spine in March 2012. The Veteran therefore needs to be reexamined to reassess the severity of these disabilities. Weggenmann v. Brown, 5 Vet. App. 281 (1993). See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632   (1992) (wherein the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that, when a Veteran claims that a disability is worse than when originally rated, or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination); see, as well, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination). See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Board finds the claim for TDIU is inextricably intertwined with the claims for service connection and increased ratings being remanded in this decision and the adjudication of the TDIU claim may depend on the outcome of these claims. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

The Board also finds that the Veteran meets the criteria under 38 C.F.R. § 4.16(a) as his combined service-connected disabilities equate to a combined 70 percent disability evaluation, several claims are being remanded, and the claim for TDIU is inextricably intertwined with these claims. The Board is of the opinion that an examination is necessary to assess the impact of the Veteran's current and potentially service-connected disabilities have upon his employment/employability at present. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for a VA gastrointestinal medical examination regarding the Veteran's GERD. The examiner is asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed GERD had its onset during the his period of active duty from May 1990 to June 1997. 

If the Veteran's GERD is not shown to be directly related to his military service, the examiner is also asked furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current GERD is proximately caused by, OR alternatively, aggravated (permanently worsened beyond the natural progression of the disorder) by a service-connected disability, including medications used to treat his service-connected disabilities. See Allen v. Brown, 7 Vet. App. 439 (1995).

All diagnostic testing and evaluations needed to make the determinations should be performed, and all clinical findings reported in detail.

As well, it is imperative the examiner reviews the claims file, including a complete copy of this remand, for the pertinent medical and other history. The examiner must also consider the Veteran's lay statements. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion). 

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

2. The RO should arrange for a VA neurologic medical examination regarding the Veteran's claimed radiculopathy, bilateral upper extremities. The examiner is asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral upper extremity radiculopathy had its onset during his period of active duty from May 1990 to June 1997. If not directly related to service, the examiner is also asked furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current upper extremity radiculopathy is proximately caused by, OR alternatively, aggravated (permanently worsened beyond the natural progression of the disorder) by a service-connected disability, including his service-connected cervical spine or shoulder disorders. See Allen v. Brown, 7 Vet. App. 439 (1995). (The examiner is requested to comment on and consider the May 2013 VA form for authorized absence that is in the record, signed by a physician, stating that the Veteran's left upper extremity numbness and weakness may be explained by early myelopathy from his cervical spine.)

All diagnostic testing and evaluation needed to make the determinations should be performed, and all clinical findings reported in detail.

As well, it is imperative the examiner reviews the claims file, including a complete copy of this remand, for the pertinent medical and other history. The examiner must also consider the Veteran's lay statements. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion). 

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3. Schedule a VA compensation medical examination to reassess the severity of the Veteran's cervical and lumbar spine disabilities. All diagnostic testing and evaluations needed to make this determination should be performed, and all clinical findings reported in detail. 

As well, it is imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand.

When reassessing the severity of the cervical and lumbar spine disabilities, the examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion, and left and right rotation of the cervical and lumbar spine. These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison. 

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated. 

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors. This includes instances when these symptoms "flare-up" or when the lumbar spine is subject to prolonged, repetitive motion over a period of time. And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors. 

The examiner should comment, as well, on whether the Veteran has any associated degenerative disc disease (i.e., intervertebral disc syndrome (IVDS)) involving incapacitating episodes* and, if so, the total duration of them during the past 12 months. 

*According to Note (1) in 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5243, and incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

4. After the above development has been completed, the AMC/RO should arrange for a VA medical examination of the Veteran by an appropriate specialist for the purpose of determining the impact that his service-connected disabilities have on his ability to maintain substantially gainful employment. The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation. The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file. All relevant testing should be performed. 

Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following: The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities without consideration of his nonservice-connected disorders or age, render him incapable of maintaining substantially (more than marginal) gainful employment consistent with his education and employment background. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The examiner should review the entire record and provide a complete explanation for all opinions offered. If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the disabilities at issue or because of some other reason. 

The Veteran is hereby advised that failure to report for these scheduled VA examinations, without good cause, may have detrimental consequences on his pending claims. 38 C.F.R. § 3.655. 

5. Then readjudicate these remaining claims in light of all additional evidence, including that additional evidence received in February, May, and August 2013 that has been associated with the claims folder. If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


